          0:20-cv-02001-PJG            Date Filed 02/26/21            Entry Number 38             Page 1 of 7

PJG Consent SSA (Rev 11/18/20)                                                                              Anthony Craig Evans
——————————————————————————————————————————————————————————



                                 IN THE UNITED STATES DISTRICT COURT
                                 FOR THE DISTRICT OF SOUTH CAROLINA

Anthony Craig Evans,                                        )                C/A No. 0:20-2001-PJG
                                                            )
                                     Plaintiff,             )
                                                            )      ORDER ON PLAINTIFF’S APPEAL
            v.                                              )       FROM THE SOCIAL SECURITY
                                                            )      ADMINISTRATION’S DENIAL OF
Andrew Saul, Commissioner of the Social                     )       SOCIAL SECURITY BENEFITS
Security Administration,                                    )
                                                            )                  ☒ Affirmed
                                     Defendant.             )             ☐ Reversed and Remanded
                                                            )
          This social security matter is before the court pursuant to Local Civil Rule 83.VII.02 (D.S.C.) and 28 U.S.C.
§ 636(c) for final adjudication, with the consent of the parties, of the plaintiff’s petition for judicial review. The
plaintiff brought this action pursuant to 42 U.S.C. §§ 405(g) and 1383(c)(3) to obtain judicial review of a final decision
of the defendant, Commissioner of Social Security (“Commissioner”), denying the plaintiff’s claims for social security
benefits.

Part I—Plaintiff seeks:

☒           Supplemental Security Income (“SSI”)
            Application date: November 2, 2017 1                 Plaintiff’s age at filing: 54
☐           Disability Insurance Benefits (“DIB”)
            Date last insured:
☐           Other:
Plaintiff’s Year of Birth: 1963

Plaintiff’s alleged onset date: September 19, 2017

Part II—Social Security Disability Generally
          Under 42 U.S.C. § 423(d)(1)(A), (d)(5), and/or 42 U.S.C. § 1382c(a)(3)(H)(i), as well as pursuant to the
regulations formulated by the Commissioner, the plaintiff has the burden of proving disability, which is defined as an
“inability to do any substantial gainful activity by reason of any medically determinable physical or mental impairment
which can be expected to result in death or which has lasted or can be expected to last for a continuous period of not
less than 12 months.” 20 C.F.R. § 404.1505(a) and/or § 416.905(a); see also Blalock v. Richardson, 483 F.2d 773
(4th Cir. 1973). The regulations generally require the Administrative Law Judge (“ALJ”) to consider five issues in
sequence, as outlined below. 20 C.F.R. § 404.1502(a)(4) and/or § 416.920(a)(4). If the ALJ can make a determination
that a claimant is or is not disabled at any point in this process, review does not proceed to the next step. Id.



            1
          The ALJ’s decision indicates that the Plaintiff filed his application on his alleged onset
date; however, the Plaintiff and the record indicate that he applied on November 2, 2017. (Pl.’s
Br. at 1, ECF 18 at 1; Tr.156.)
                                                     Page 1 of 7
          0:20-cv-02001-PJG                  Date Filed 02/26/21            Entry Number 38             Page 2 of 7

PJG Consent SSA (Rev 11/18/20)                                                                                     Anthony Craig Evans
——————————————————————————————————————————————————————————


         A claimant has the initial burden of showing that he/she is unable to return to past relevant work because of
his/her impairments. Once the claimant establishes a prima facie case of disability, the burden shifts to the
Commissioner. To satisfy this burden, the Commissioner must establish that the claimant has the residual functional
capacity, considering the claimant’s age, education, work experience, and impairments, to perform alternative jobs
that exist in the national economy. 42 U.S.C. § 423(d)(2)(A) and/or § 1382c(a)(3)(A)-(B); see also McLain v.
Schweiker, 715 F.2d 866, 868-69 (4th Cir. 1983); Hall v. Harris, 658 F.2d 260, 264-65 (4th Cir. 1981); Wilson v.
Califano, 617 F.2d 1050, 1053 (4th Cir. 1980). The Commissioner may carry this burden by obtaining testimony from
a vocational expert. Grant v. Schweiker, 699 F.2d 189, 192 (4th Cir. 1983).

Part III—Administrative Proceedings
Date of ALJ Decision: August 7, 2019

In applying the requisite five-step sequential process, the ALJ found:

Step 1:                  Plaintiff was engaged in substantial gainful activity during the relevant time period:
                         ☐ Yes ☒ No

Step 2:                  ☒ Plaintiff has the following severe impairments:
                         Lumbar degenerative disc disease and left shoulder bursitis.

                         ☐ Plaintiff does not have a severe impairment.

Step 3:                  ☒ Plaintiff’s impairment(s) does/do not meet or medically equal a Listing. 20 C.F.R. Part 404,
                         Subpart P, Appendix 1.

Step 4:                  Plaintiff’s Residual Functional Capacity is as follows:
                         [T]he claimant has the residual functional capacity to perform medium work as defined in 20 CFR
                         416.967(c) except that he is limited to frequent climbing ramps, stairs, ropes, ladders, scaffolds, and
                         frequent stooping, kneeling, crouching, and crawling. He is limited to frequent overhead reaching
                         with his left upper extremity and should avoid concentrated exposure to hazards.

                         ☒ Plaintiff could return to his/her past relevant work as a laundry worker.

Step 5:                  ☐ Plaintiff could not return to his/her past relevant work, but using the Medical-Vocational
                         Guidelines (“Grids”) as a framework supports a finding that Plaintiff is not disabled. 20 C.F.R. Pt.
                         404, Subpt. P, App’x 2.

                         ☒ In the alternative, if Plaintiff could not return to his/her past relevant work, there are jobs in the
                         national economy that Plaintiff can perform, as follows:
                         Industrial cleaner (DOT #381.687-018), of which 1,361,600 jobs exist in the national economy;
                         salvage laborer (DOT #929.687-022), of which 80,500 jobs exist in the national economy; and auto
                         detailer (DOT #915.687-034), of which 197,300 jobs exist in the national economy.

Date of Appeals Council decision: May 8, 2020

Part IV—Standard of Review
         Pursuant to 42 U.S.C. § 405(g), the court may review the Commissioner’s denial of benefits. However, this
review is limited to considering whether the Commissioner’s findings “are supported by substantial evidence and were
reached through application of the correct legal standard.” Craig v. Chater, 76 F.3d 585, 589 (4th Cir. 1996); see also
42 U.S.C. § 405(g); Coffman v. Bowen, 829 F.2d 514, 517 (4th Cir. 1987). Thus, the court may review only whether
the Commissioner’s decision is supported by substantial evidence and whether the correct law was applied. See Brown
v. Comm’r Soc. Sec. Admin., 873 F.3d 251, 267 (4th Cir. 2017); Myers v. Califano, 611 F.2d 980, 982 (4th Cir. 1980).
“Substantial evidence” means “such relevant evidence as a reasonable mind might accept as adequate to support a

                                                            Page 2 of 7
          0:20-cv-02001-PJG           Date Filed 02/26/21           Entry Number 38             Page 3 of 7

PJG Consent SSA (Rev 11/18/20)                                                                            Anthony Craig Evans
——————————————————————————————————————————————————————————


conclusion; it consists of more than a mere scintilla of evidence but may be somewhat less than a preponderance.”
Craig, 76 F.3d at 589; see also Biestek v. Berryhill, 139 S. Ct. 1148, 1154 (2019); Pearson v. Colvin, 810 F.3d 204,
207 (4th Cir. 2015). “Under the substantial-evidence standard, a court looks to an existing administrative record and
asks whether it contains ‘sufficien[t] evidence’ to support the agency’s factual determinations.” Biestek, 139 S. Ct. at
1154 (citation omitted). In reviewing the evidence, the court may not “undertake to re-weigh conflicting evidence,
make credibility determinations, or substitute [its] judgment for that of the [Commissioner].” Craig, 76 F.3d at 589;
see also Hancock v. Astrue, 667 F.3d 470, 472 (4th Cir. 2012). Accordingly, even if the court disagrees with the
Commissioner’s decision, the court must uphold it if it is supported by substantial evidence. Blalock, 483 F.2d at 775.

Part V—Issues for Judicial Review

       1. Did the administrative law judge commit reversible error by failing to account for all
evidence of record submitted after the reconsideration decision? . . .

        2. Did the administrative law judge commit reversible error by failing to properly weight
the opinion evidence of record? . . .

(Pl.’s Br. at 1, ECF No. 18 at 1.)

Oral Argument:

            ☒ Held on February 23, 2021

            ☐ Not necessary for disposition

Summary of Reasons 2

A.          Evidence Submitted Following the Opinions of the State Agency Record Reviewers

      •     In reviewing an ALJ’s decision, the United States Court of Appeals for the Fourth Circuit
            has repeatedly stated that “[a]n ALJ has the obligation to consider all relevant medical
            evidence and cannot simply cherrypick facts that support a finding of nondisability while
            ignoring evidence that points to a disability finding.” Lewis v. Berryhill, 858 F.3d 858,
            869 (4th Cir. 2017) (quoting Denton v. Astrue, 596 F.3d 419, 425 (7th Cir. 2010)); see also
            Arakas v. Comm’r, 983 F.3d 83, 98 (4th Cir. 2020). Moreover, an ALJ continues to have
            an obligation to “include a narrative discussion describing how the evidence supports each
            conclusion.” Monroe v. Colvin, 826 F.3d 176, 190 (4th Cir. 2016) (quoting Mascio v.
            Colvin, 780 F.3d 632, 636 (4th Cir. 2015)); see also SSR 96-8p. Similarly, remand may
            be appropriate when the courts are left to guess at how the ALJ arrived at the conclusions
            and meaningful review is frustrated. Mascio, 780 F.3d 636-37. The ALJ must “build an
            accurate and logical bridge from the evidence to his conclusions.” Monroe, 826 F.3d at
            189.



            2
         The court notes that numerous social security regulations and social security rulings
(SSRs) have changed effective March 27, 2017 and are applicable to the instant claim because it
was filed on or after March 27, 2017. See, e.g., 20 C.F.R. §§ 416.913, 416.927.
                                                    Page 3 of 7
          0:20-cv-02001-PJG              Date Filed 02/26/21       Entry Number 38       Page 4 of 7

PJG Consent SSA (Rev 11/18/20)                                                                   Anthony Craig Evans
——————————————————————————————————————————————————————————



      •     Plaintiff argues that following the opinions from the state agency records reviewers (dated
            March 2018 and May 2018) that Plaintiff could perform a range of medium work, on July
            13, 2018 an updated MRI of Plaintiff’s lumbar spine was performed indicating a worsening
            of his lumbar spine since the January 30, 2018 x-ray indicating mild lumbar degenerative
            disc disease. Specifically, Plaintiff argues the new MRI indicates “mild canal narrowing
            with mild bilateral neural foraminal narrowing at L2-3; moderate canal narrowing and
            moderate to severe bilateral neural foraminal narrowing at L3-4; moderate canal narrowing
            and moderate bilateral foraminal narrowing at L4-5; and moderate bilateral neural
            foraminal narrowing at L5-S1.” (Pl.’s Br. at 5, ECF No. 18 at 5) (citing Tr. 423-24).

      •     However, as argued by the Commissioner, the ALJ mentioned this MRI in his decision as
            well as the subsequent treatment notes. (See Tr. 18-19.) Further, the ALJ found that
            considering the record as a whole, the objective evidence of Plaintiff’s back impairment
            “includes only mild to moderate findings on examination, such as tenderness and muscle
            spasm. The remainder of findings are normal, including normal strength and sensation,
            negative straight leg raise, and normal gait (5F/6, 10, 29; 7F; 9F; 29F).” (Tr. 19.)
            Additionally, in considering the state agency reviewers’ opinions, the ALJ found not only
            were those opinions well supported at the time they were rendered but also that “they
            remain consistent with the record as a whole even though the evidentiary foundation has
            broadened with additional evidence being adduced.” (Tr. 20.) The ALJ continued, finding
            as follows:

                         The opinions are consistent with additional objective evidence in the record
                         which does not show any worsening of the claimant’s back or shoulder
                         impairment; findings on examination are normal to mild, with normal
                         strength, negative straight leg raise and normal ambulation; the claimant
                         also reported improvement of his symptoms with a combination of physical
                         therapy, medication, and injections (29F). I find the opinion persuasive as
                         of the time the opinion was rendered, however, the opinion was predicated
                         only on a severe lumbar impairment. Additional treatment records have
                         been submitted while not significantly [at] variance with treatment records
                         prior to the opinion being rendered the claimant has now been diagnosed
                         with a severe impairment to the right shoulder and recent magnetic imaging
                         reveals significant foraminal narrowing (Exhibit 20F). Based on the
                         claimant’s shoulder impairment limitations were imposed with respect to
                         overhead reaching with the left upper extremity. In addition, based on the
                         combined effects of the claimant’s lumbar spine and left shoulder
                         restrictions with respect to stooping, kneeling, crouching, crawling and
                         ramps and stairs were imposed. Similarly, restrictions with respect to
                         hazards were imposed based on the combined effects of all of the claimant’s
                         impairments.

            (Tr. 20.)

      •     Contrary to Plaintiff’s arguments, the ALJ’s decision reflects consideration of all of the
            evidence of record, including the evidence post-dating the opinions of the state agency

                                                     Page 4 of 7
          0:20-cv-02001-PJG          Date Filed 02/26/21       Entry Number 38        Page 5 of 7

PJG Consent SSA (Rev 11/18/20)                                                                 Anthony Craig Evans
——————————————————————————————————————————————————————————



            record reviewers in formulating Plaintiff’s residual functional capacity, and the ALJ built
            a sufficiently “accurate and logical bridge from the evidence to his conclusions.” Monroe,
            826 F.3d at 189. During oral argument, Plaintiff argued that the ALJ “cherrypicked” the
            record by failing to mention a record dated July 31, 2018 indicating that Plaintiff exhibited
            a positive straight leg raise. (See Tr. 471.) As stated above, an ALJ “cannot simply
            cherrypick facts that support a finding of nondisability while ignoring evidence that points
            to a disability finding.” Lewis, 858 F.3d at 869. The court may not analyze the facts and
            reweigh the evidence presented, as such action is contrary to the substantial evidence
            standard of review that this court is bound to apply at this stage in the proceedings. See
            Craig, 76 F.3d at 589 (stating that the court may not “undertake to re-weigh conflicting
            evidence, make credibility determinations, or substitute [its] judgment for that of the
            [Commissioner]”); Hays v. Sullivan, 907 F.2d 1453, 1456 (4th Cir. 1990) (holding that it
            is the ALJ’s responsibility, not the court’s, to determine the weight of evidence and resolve
            conflicts of evidence); Blalock, 483 F.2d at 775 (indicating that even if the court disagrees
            with the Commissioner’s decision, the court must uphold it if it is supported by substantial
            evidence). Although the ALJ failed to mention this one isolated record indicating a positive
            straight leg raise, he discussed numerous other records during that time. (See Tr. 18-19.)
            Accordingly, the court finds that Plaintiff has failed to demonstrate that the ALJ’s
            evaluation of this evidence is unsupported by substantial evidence. See Jackson v. Astrue,
            C/A No. 8:08-2855-JFA-BHH, 2010 WL 500449, at *10 (D.S.C. Feb. 5, 2010) (“[A]n ALJ
            is not required to provide a written evaluation of every piece of evidence, but need only
            ‘minimally articulate’ his reasoning so as to ‘make a bridge’ between the evidence and his
            conclusions.”) (citations omitted); see also Owens v. Colvin, No. 0:13-CV-386-BHH, 2014
            WL 7043215, at *4 (D.S.C. Dec. 12, 2014) (“Simply because the plaintiff can produce
            conflicting evidence which might have resulted in a contrary interpretation is of no
            moment.”) (citing Blalock, 483 F.2d at 775).

B.          Consultative Examination

      •     Plaintiff challenges the ALJ’s evaluation of the opinion evidence from the consultative
            examiner, Dr. Gordon Early. Pertinent here, effective March 27, 2017 the federal
            regulations were amended with regard to applications filed on or after March 27, 2017 to
            rescind the provision that a treating physician opinion must be accorded controlling weight
            in certain circumstances. However, although the new regulations provide that the ALJ will
            no longer “give any specific evidentiary weight . . . to any medical opinion(s) . . . including
            those from [the claimant’s] medical sources,” the ALJ is still directed to weigh them
            pursuant to the same factors previously provided for weighing opinion evidence. See 20
            C.F.R.§ 416.920c. The ALJs are instructed to consider and evaluate the persuasiveness of
            the opinion evidence considering supportability, consistency, relationship with the
            claimant, specialization, and other factors that tend to support or contradict a medical
            opinion. Id. Supportability and consistency are the most important factors to consider, and
            an ALJ must explain how these factors are considered. The ALJ may, but is not required
            to, explain how the other factors are considered. Id.




                                                 Page 5 of 7
          0:20-cv-02001-PJG               Date Filed 02/26/21       Entry Number 38       Page 6 of 7

PJG Consent SSA (Rev 11/18/20)                                                                     Anthony Craig Evans
——————————————————————————————————————————————————————————



      •     The ALJ considered and evaluated Dr. Early’s opinion as follows:

                         I have considered the opinion from the medical consultative examiner
                         Gordon Early, M.D., and find it unpersuasive (7F). His opinion that the
                         claimant is a poor candidate for heavy work due to low back pain appears
                         to be on an issue reserved to the Commission. In addition, the opinion is
                         vague in that it does not set forth the claimant’s limitations in function-by-
                         function vocationally relevant terms. I note his limited findings on
                         examination, a slightly reduced range of motion in the lumbar spine, but
                         still find the opinion rendered to be unsupported with his findings on
                         examination and inconsistent with the longitudinal record of evidence (7F).

            (Tr. 20-21.)

      •     Plaintiff challenges the ALJ’s statement that Dr. Early’s opinion that Plaintiff “is a poor
            candidate for the heavy work that he has done previously” appears to be an issue reserved
            to the Commissioner (Tr. 326), as the opinion is not simply stating that Plaintiff is disabled;
            rather, it is opining as to a physical limitation, i.e. Plaintiff cannot perform heavy lifting.
            Earlier in the opinion Dr. Early summarized Plaintiff’s prior work, including Plaintiff’s
            laundry work. Dr. Early indicated that it was a “rather heavy lifting job” and involved
            lifting “heavy bundles of dry and wet laundry.” (Tr. 325.) However, even if this opinion
            is not one reserved to the Commissioner, the ALJ went on to weigh Dr. Early’s opinion in
            accordance with the applicable law. See 20 C.F.R. § 416.920c; see also § 416.920b. In
            weighing Dr. Early’s opinion, the ALJ also focused on the supportability and consistency
            of the opinion and found that limiting Plaintiff further was inconsistent with Dr. Early’s
            limited findings and the longitudinal record, which the ALJ discussed earlier in the
            decision. (Tr. 18-19.) The ALJ cited examples from Dr. Early’s examination findings as
            well as later treatment records from late 2018-early 2019 that suggested to the ALJ
            improvement in Plaintiff’s back pain and that additional limitations were not warranted.
            (Id.) Based on the foregoing, the court finds that Plaintiff has failed to demonstrate that
            the ALJ’s evaluation of Dr. Early’s opinions is unsupported by substantial evidence or
            based on an incorrect application of the law. See also Mastro v. Apfel, 270 F.3d 171, 178
            (4th Cir. 2001) (stating that “if a physician’s opinion is not supported by clinical evidence
            or if it is inconsistent with other substantial evidence, it should be accorded significantly
            less weight”) (internal quotation marks and citation omitted); Dunn v. Colvin, 607 F. App’x
            264, 267 (4th Cir. 2015) (“An ALJ’s determination as to the weight to be assigned to a
            medical opinion generally will not be disturbed absent some indication that the ALJ has
            dredged up ‘specious inconsistencies,’ . . . or has failed to give a sufficient reason for the
            weight afforded a particular opinion[.]”) (internal citations omitted).




                                                      Page 6 of 7
          0:20-cv-02001-PJG      Date Filed 02/26/21     Entry Number 38   Page 7 of 7

PJG Consent SSA (Rev 11/18/20)                                                    Anthony Craig Evans
——————————————————————————————————————————————————————————



                                            ORDER

☒           Affirmed for the reasons stated above. Plaintiff has failed to show that the
            Commissioner’s decision was unsupported by substantial evidence or controlled by
            an error of law.

☐           Reversed and remanded pursuant to ☐ Sentence Four ☐ Sentence Six of 42 U.S.C.
            § 405(g) for further consideration consistent with this Order.

☐           Reversed and remanded for an award of benefits.

            IT IS SO ORDERED.



                                             __________________________________________
February 26, 2021                            Paige J. Gossett
Columbia, South Carolina                     UNITED STATES MAGISTRATE JUDGE




                                           Page 7 of 7
